Citation Nr: 1542513	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a left partial nephrectomy, status post left renal mass, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right total parotidectomy, status post right parotid adenocarcinoma, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for cataracts, to include as due to herbicide exposure.

4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a skin disorder, to include as secondary to lipomas and as due to herbicide exposure.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

7.  Entitlement to service connection for lipoma on the left shoulder, right shoulder, and back to include as due to herbicide exposure.

8.  Entitlement to service connection for polyps of the vocal cords, to include as due to herbicide exposure.

9.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

10.  Entitlement to service connection for loss of vision of the left eye, to include as due to herbicide exposure.

11.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder and entitlement to service connection for a left partial nephrectomy, a right total parotidectomy, cataracts, an acquired psychiatric disorder, to include PTSD, lipomas, and polyps of the vocal cords are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's claims for service connection for a cataracts, and PTSD were previously considered and denied by the RO in a May 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no new and material evidence received within one year of the determination. 

2.  The evidence received since the final May 2007 rating decisions is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for cataracts and PTSD.

3.  At the May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for loss of vision of the left eye, a cervical spine disorder, and bladder cancer.



CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for cataracts and PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the May 2007 rating decision is new and material, and the claims for service connection for cataracts and PTSD are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issues of entitlement to service connection for loss of vision of the left eye, a cervical spine disorder, and bladder cancer.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

The RO previously considered and denied the Veteran's claim for service connection for PTSD in a May 2007 rating decision.  In that decision, the RO found no verifiable stressor in the Veteran's military personnel file.  It also found that the evidence did not show that the Veteran had a diagnosis of PTSD that met the criteria as set forth in the Diagnostic and Statistical Manual of Mental Disorders.

The Veteran was notified of the May 2007 decision and of his appellate rights; however, he did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the May 2007 rating decision is final.

The Veteran then filed an application to reopen the claim in April 2011.  The Veteran's VA medical records subsequently associated with the claims file show a diagnosis of PTSD by his treating doctors.  Additionally, VA conceded the Veteran's stressor based on fear of hostile military or terrorist activity.  This evidence was not considered at the time of the May 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for PTSD.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


II.  Cataracts

The RO previously considered and denied the Veteran's claim for service connection for cataracts in a May 2007 rating decision.  In that decision, the RO found that, although the evidence showed a diagnosis of cataracts and VA conceded exposure to herbicides, the available scientific and medical evidence did not support the conclusion that cataracts were associated with herbicide exposure.  The RO also found that there was no evidence to show that the condition was incurred in or aggravated by military service.

The Veteran was notified of the May 2007 decision and of his appellate rights; however, he did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the May 2007 rating decision is final.

The Veteran subsequently filed a claim for service connection for blindness of the right eye and low vision in the left eye in September 2008.  The RO adjudicated the issues as a claim for low vision of the left eye and an application to reopen his claim for service connection for cataracts with hand movement of the right eye.  At his May 2015 hearing, the Veteran testified that his symptoms began in service.  He also stated that he was issued eyewear and underwent treatment for the cataract, to include surgery, during service.  This evidence was not considered at the time of the May 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for cataracts.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed. 


IV.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his May 2015 hearing, the Veteran and his representative withdrew the appeal for the issues of entitlement to service connection for loss of vision of the left eye, a cervical spine disorder, and bladder cancer.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues, and they are dismissed. 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for cataracts is reopened, and to this extent only, the appeal is granted.

The appeal as to the issue of entitlement to service connection for loss of vision of the left eye is dismissed.

The appeal as to the issue of entitlement to service connection for a cervical spine disorder is dismissed.

The appeal as to the issue of entitlement to entitlement to service connection for bladder cancer is dismissed.



REMAND

The claims file shows that the Veteran served in in the Republic of Vietnam during the Vietnam era.  As such, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  

Although a left partial nephrectomy, status post left renal mass (claimed as renal cell cancer), a right total parotidectomy, status post right parotid adenocarcinoma, cataracts, lipomas, and polyps of the vocal cords are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Nevertheless, the evidence of record does not include a medical opinion based upon a complete review of the claims file addressing whether such disorders are causally or etiologically related to the Veteran's herbicide exposure in service.  Therefore, the Board finds that a VA medical opinion is necessary for determining the nature and etiology of the disorders.

The claims file also shows he that the Veteran is in receipt of Social Security Administration benefits.  These records may be relevant to the Veteran's claims.  Thus, on remand, the AOJ should attempt to obtain a copy of any decision and the medical records on which the decision was based.   

Moreover, the Veteran has indicated that he underwent surgery for his cataracts while in service, but the claims file does not contain medical records documenting that procedure.  Thus, the AOJ should attempt to obtain any outstanding service treatment records that may contain this information.  

Finally, the Board finds that the Veteran should be afforded another VA examination for his acquired psychiatric disorder claim, which takes into account all evidence of record and specifically discusses the diagnosis of nervousness noted in the Veteran's service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request the complete service personnel and treatment records of the appellant for his active duty service, to include any in-service medical treatment or surgeries performed for cataracts.  In particular, a search should be made for any clinical or hospitalization records.  (If additional information is needed from the Veteran in order to conduct this search, the AOJ should request it from the Veteran)
 
As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All attempts to secure these records should be documented in the claims file.

The Veteran should be notified of any action to be taken, and he should be provided an opportunity to submit copies of the outstanding records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his nephrectomy (renal mass), parotidectomy (parotid carcinoma), cataracts, skin disorders, psychiatric disorders, lipomas, and vocal cord polyps.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.
 
4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left partial nephrectomy residuals/left renal mass that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should then opine as to whether it is at least as likely as not that the Veteran has any left partial nephrectomy residuals/left renal mass that is causally or etiologically related to his military service, to include his herbicide exposure (regardless of the fact that left partial nephrectomy residuals/left renal mass is not presumed to be associated with herbicide exposure). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5. After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right total parotidectomy residuals that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should then opine as to whether it is at least as likely as not that the Veteran has any right total parotidectomy residuals that are causally or etiologically related to his military service, to include his herbicide exposure (regardless of the fact that right total parotidectomy residuals is not presumed to be associated with herbicide exposure). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any cataracts that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should then opine as to whether it is at least as likely as not that the Veteran has any cataracts that are causally or etiologically related to his military service, to include his herbicide exposure (regardless of the fact that cataracts are not presumed to be associated with herbicide exposure). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any lipomas on the left and right shoulders and back that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should then opine as to whether it is at least as likely as not that the Veteran has any lipomas of the left and right shoulder that may causally or etiologically related to his military service, to include his herbicide exposure (regardless of the fact that lipomas are not presumed to be associated with herbicide exposure).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any vocal cord polyps that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should then opine as to whether it is at least as likely as not that the Veteran has any vocal cord polyps that may causally or etiologically related to his military service, to include his herbicide exposure (regardless of the fact that vocal cord polyps are not presumed to be associated with herbicide exposure).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all psychiatric disorders that have been present during the pendency of the appeal.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. In rendering this opinion, the examiner should specifically address the "nervousness" noted in the Veteran's service treatment records.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

11.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


